233 S.W.3d 766 (2007)
STATE of Missouri, Respondent,
v.
Donald HENNINGFELD, Appellant.
No. ED 88846.
Missouri Court of Appeals, Eastern District, Division Three.
September 25, 2007.
*767 Jessica Hathaway, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jaime Wilson Corman, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Donald Henningfeld ("Defendant") appeals from the judgment entered after a jury convicted him of forcible sodomy ("Count I"), assault in the second degree ("Count V"), kidnapping ("Count VII"), two counts of armed criminal action ("Count VI" and "Count VIII"), and two counts of attempted forcible sodomy ("Count IX" and "Count XI"). The trial court sentenced Defendant to life imprisonment for Count I; twenty years' imprisonment for Count V and twenty years' imprisonment for Count VI, to run concurrently with each other, but consecutively to all other counts; thirty years' imprisonment for Count VII and thirty years' imprisonment for Count VIII, to run concurrently with each other but consecutively to all other sentences; twenty years' imprisonment for Count IX and twenty years' imprisonment for Count XI, to run concurrently to each other but consecutively to all other sentences. Defendant contends that the trial court erred in excluding evidence of a motive for the victim to lie and also in permitting improper impeachment evidence against a witness. Defendant further asserts that the verdict for Count V was defective, and that the trial court made an ambiguous verbal pronouncement of sentence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).